Citation Nr: 0217076	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an eye disorder, 
described as presbyopia.

(The issues of entitlement to service connection for a skin 
disorder, a right testicle disorder, and a left ankle 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968. He also served periods of inactive and active duty 
training in the Arkansas Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the No. 
Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
for service-connection for an eye disorder.  In addition 
service connection was granted for a left knee disorder 
rated 10 percent disabling, and for a right hand disorder 
rated as noncompensable.  This action was considered a full 
grant of these benefits sought as to these matters.  As such 
they are not on appeal to the Board.

The Board is undertaking additional development on the 
issues of entitlement to service connection for a skin 
disorder, right testicle disorder, and left ankle disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issues.  


FINDING OF FACT

The veteran's eye disorder, presbyopia, which was initially 
diagnosed many years after service, involves a refractive 
error and, as such, is not considered a disability for VA 
compensation purposes.


CONCLUSION OF LAW

Service connection is legally prohibited for the veteran's 
eye disorder.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303(c), 4.9 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.

VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim and which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, by means of VA letter 
dated in April 2001, and by the discussions in the December 
1999, March 2001, and July 2001 rating decisions, the March 
2001 statement of the case, and the April 2002 supplemental 
statement of the case.  He was specifically told that he 
needed to submit medical reports showing findings, 
diagnosis, and treatment for his eye disorder to 
substantiate his claim by a letter dated in June 1999.  The 
RO also notified him by letter dated in November 1999 that 
the RO still had not received the evidence requested from 
him which he needed to submit in support of his claim.   

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d).  In the case of a claim for compensation 
benefits, the duty to assist also includes obtaining the 
veteran's service medical records and other records 
pertaining to service, records of relevant treatment at VA 
facilities, and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts taken to obtain the records, 
and describe any further action to be taken.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 38 C.F.R. § 3.159).

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim for service 
connection for an eye disorder under the VCAA.  By virtue of 
the information contained in the statement and supplemental 
statement of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  Further, the Board 
notes that the RO made reasonable efforts to obtain relevant 
records identified by the veteran and, in fact, it appears 
that all evidence identified by the veteran relevant to the 
claim has been associated with the claims file.

Criteria.  In order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Under 38 C.F.R. §§ 3.303(c), 4.9, refractive error of the 
eye is not a disease or injury within the meaning of 
applicable legislation providing VA compensation benefits.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, 
service connection may be granted for disability due to in-
service aggravation of such a condition due to superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  
The VA General Counsel held that service connection may be 
granted for diseases, but not defects, of congenital, 
developmental or familial origin.  When a congenital or 
developmental defect is subject to superimposed disease or 
injury, service connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.

According to the VA's Adjudication Procedure Manual M21-1, 
Part VI, 11.07(b), defects of form or structure of the eye 
of congenital or developmental origin, such as myopia (other 
than malignant or pernicious) will not, in themselves, be 
regarded as disabilities and may not be service connected on 
the basis of incurrence or natural progress during service.  
The Manual further provides that there is long established 
policy permitting a grant of service connection with such 
unusual developments as choroidal degeneration, retinal 
hemorrhage or detachment, or rapid increase in myopia 
producing an uncorrectable impairment of vision; only under 
such unusual circumstances, with uncorrectable residuals, 
may refractive error be considered service connected.  
Adjudication Procedure Manual M21-1, Part VI, 11.07(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Background and Analysis.  The veteran contends that he 
developed an eye disorder in 1990 while in the National 
Guard.  He gave no further description of the alleged eye 
disorder.

A review of the service records are silent as to any eye 
complaints, treatment, or diagnosis.  The veteran's eyes 
were clinically evaluated as normal on his February 1968 
separation examination, and his post service Air National 
Guard medical examinations through January 1990 were normal.

The veteran's National Guard records reveal an evaluation 
for glasses dated in July 1991.  The file also contains a 
VAMC clinical record diagnosing presbyopia.

The veteran filed a claim in June 1999 for service 
connection for among other disorders, an eye condition.  He 
indicated the disability began in 1990 in the Air National 
Guard.

Additional service records were requested from the Arkansas 
Air National Guard in June 1999.  When received they 
included a sick slip dated in July 1981 which states only 
"hurt eye."

Other records include several National Guard medical records 
and examinations none of which reveals any eye disorder.  
His vision remained 20/20 both distant and near until an 
April 1986 examination which noted 20/30 distant vision 
corrected to 20/25 in his right eye.  His left eye remained 
20/20.  Defective vision was noted on the report.  A January 
1990 quadrennial examination noted 20/20 vision in the right 
eye and 20/25 distant vision in his left eye.  The 
examination was considered normal.

July 1996 National Guard medical records notes a eye 
pressure reading taken for the right and left eyes to be at 
14.  No other information is noted, and no eye disorder is 
diagnosed.  

The RO in June 1999 sent a letter to the veteran requesting 
assistance in gathering information to support his claim.  
This included medical records and recent reports of 
treatment and diagnosis for the claimed eye disorder.  In a 
letter dated November 1999 the RO informed the veteran that 
his application was incomplete.  He was instructed as to 
what evidence was required to support his claim.  No  
response to either letter was received.

By rating action in December 1999 service connection was 
denied for an eye disorder.  In making that determination 
the RO noted that the service medical records were silent as 
to any reference to an injury or disease of the eyes.  There 
was no record of any current chronic eye disability. 

Subsequently in September 2000, the service representative 
submitted additional evidence in support of the veteran's 
claim, including a copy of a July 1991 National Guard 
optometry consult request which merely stated that the 
veteran had complained of blurred vision for about one year.  
He "does not currently have glasses.  Please assess for 
glasses.  Thanks."

The file also contains a VA refraction clinic report dated 
January 2001.  The examiner noted no cataracts, glaucoma, or 
trauma.  The diagnosis was presbyopia.

By rating action in March 2001, the RO readjudicated the 
issue of service connection in accordance with the newly 
enacted VACAA requirements.  In making that determination 
the RO noted that service medical records were negative for 
any evidence of an eye disorder.  The records reveal the 
veteran's vision was normal.  National Guard records 
indicate he was prescribed glasses after an optometry 
examination in July 1991.  VAMC clinical records dated 
January 2001 diagnosed presbyopia.

Outpatient treatment records for the period from 1968 to 
2001 show treatment for various medical conditions.  
However, these records contain no diagnoses of any eye 
disorder other than presbyopia diagnosed in the January 2001 
VA refraction clinic report.

Analysis.  The Board finds that the evidence of record does 
not support a grant of service connection for an eye 
disorder.

There is no question that the veteran's presbyopia is a 
refractive error for which VA compensation may not be paid 
in all but the most limited circumstances.  The Board notes 
that the service medical records are silent as to any eye 
disorders.  Similarly, a review of the National Guard 
medical records do not appear to show evidence of an eye 
disability.

The veteran's currently diagnosed presbyopia, initially 
diagnosed many years after service, involves refractive 
error.  As such it cannot be considered a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  
Accordingly, the Board concludes that service connection is 
legally prohibited for the veteran's eye condition.

The Board notes that the veteran did not specifically claim 
that his eye disorder was presbyopia.  However, he was not 
more specific in his claim than an eye disorder beginning in 
1990.  This was when he was prescribed glasses for the first 
time.  In addition while the RO attempted to assist him in 
further developing his claim he did not respond to requests 
from the RO for further evidence.  As such no other eye 
disorder has been identified from the evidence of record.  
The medical records are otherwise silent as to any eye 
disorder.

In this case, there is no evidence of any in-service trauma 
that resulted in the veteran's presbyopia, or that any 
trauma may have aggravated the congenital disability.  In 
view of the absence of such evidence, service connection for 
presbyopia is not warranted.  In cases such as this, where 
the law is dispositive, the claim must be denied because of 
the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 
426 (1994).

As there is no medical evidence to suggest that any present 
eye disorder is caused by trauma or is otherwise non-
developmental in origin, this claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

The claim for entitlement to service connection for an eye 
disorder, described as presbyopia, is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

